Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered May 20, 1982, convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. The defendant was contacted by counsel and asked what issues he wished raised. He has failed to offer any. Counsel is granted leave to withdraw (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.